It cannot be received as a copy of a grant, but it may as a circumstance to show that there was once a grant in existence.
It was read. The dispute concerned the title of land between two parallel lines. The lower of them was said to be J. Blount's patent line; and if so, defendant was not in possession of plaintiff's land; but if the upper parallel line was J. Blount's patent line, then the defendant was in the possession of plaintiff's land. The patent under which the defendant claimed called for Beasley's line and J. Blount's line, S. 85 E. as one of the boundaries; and the grantor to Benbury, in 1783, called for J. Blount's line, and marked the line now contended for by the defendant, at the time of making his deed. One question was whether the line thus marked should be considered the line which the deed extended to, or whether J. Blount's line, wherever it might be, should be considered the boundary of the deed, notwithstanding the demarcation.